Citation Nr: 1002394	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  09-18 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to total disability based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from September 1945 to 
February 1946 and from October 1951 to October 1953.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a review of the record, the Board finds that the record 
is insufficient to determine whether the Veteran is entitled 
to TDIU.

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (2009).  
If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341 (2009).

If the schedular rating is less than total, as in his case, a 
total disability evaluation can be assigned based on 
individual unemployability if the Veteran is unable to secure 
or follow a substantially gainful occupation as a result of 
service-connected disability, provided that he has one 
service-connected disability rated at 60 percent or higher; 
or two or more service-connected disabilities, with one 
disability rated at 40 percent or higher and the combined 
rating is 70 percent or higher.  38 C.F.R. 
§ 4.16(a) (2009).  Veterans unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disability shall be rated totally disabled. 38 
C.F.R. § 4.16(b) (2009).  In cases where the schedular 
criteria are not met, an extraschedular rating is for 
consideration.  38 C.F.R. § 3.321 (2009).

Initially, the Board notes that the Veteran is currently 
service-connected for phlebitis of the left leg, evaluated as 
40 percent disabling and phlebitis of the right leg, 
evaluated as 40 percent disabling, with a combined rating of 
70 percent.  Therefore, the criteria for a total disability 
rating under the provisions of 38 C.F.R. § 4.16(a) are met.

Nevertheless, the Board must also determine whether the 
Veteran is unable to secure or follow a substantially gainful 
occupation as a result of his service-connected disabilities.  
Therefore, the Board must evaluate whether there are 
circumstances in the Veteran's case, apart from any 
nonservice-connected condition and advancing age, which would 
justify a total rating based upon individual unemployability, 
due solely to the Veteran's service-connected disabilities.  
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

With regard to employment, in a VA Form 21-8940, Veteran's 
Application for Increased Compensation Based on 
Unemployability, the Veteran reported that he last worked in 
1996.  He indicated that he worked in sales for Coast 
Manufacturing Company.  He did not provide the full address 
of his previous employer.  The RO is requested to contact the 
Veteran and obtain the address of his previous employer to 
ascertain the reason for his termination of employment.

Furthermore, in an undated form received in September 2006, a 
private physician indicated that the Veteran's 
unemployability was due to his service-connected 
disabilities.  He noted that the Veteran suffered from 
various disorders, including severe peripheral vascular 
disease with claudication; repeated bouts of 
thrombophlebitis; severe venous stasis insufficiency and 
coronary artery disease.  He indicated that the Veteran had 
difficulty ambulating and increased difficulty standing on 
his feet for long periods.  

In an April 2009 letter, the Veteran's treating physician 
wrote that the since the Veteran was last examined in June 
2008, he has been suffering from worsening varicose veins and 
venous stasis dermatitis.  The physician stated that given 
the Veteran's advanced age and venous changes, he was not a 
good candidate for work.  

Thus, the Board finds that a VA examination is warranted to 
determine if the Veteran's service-connected disabilities are 
the reason for his inability to secure and follow a 
substantially gainful occupation.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO should contact the Veteran and 
obtain the address for his last employer, 
identified as Coast Manufacturing Company.  
The RO should then contact the employer 
and obtain information as to the nature of 
the Veteran's employment and termination, 
to include a completed copy of VA Form 21-
4192, Request for Employment Information 
in Connection with Claim for Disability 
Benefits, if appropriate.
   
2.  Thereafter, a VA examination should be 
conducted to determine whether the 
Veteran's service-connected disabilities, 
alone, render him unable to engage in 
substantially gainful employment.  The 
Veteran's claims file must be made 
available to the examiner prior to the 
examination, and the examiner must review 
the entire claims file in conjunction with 
the examination.  All tests and studies 
deemed necessary by the examiner should be 
performed.  Based on a review of the 
claims file and the clinical findings of 
the examination, the examiner must state 
an opinion as to whether, without regard 
to the Veteran's age or the impact of any 
nonservice-connected disabilities, it is 
at least as likely as not that the 
Veteran's service-connected disabilities 
alone render him unable to secure or 
follow a substantially gainful occupation.  
The examiner must set forth the complete 
rationale underlying any conclusions drawn 
or opinions expressed, to include, as 
appropriate, citation to specific evidence 
in the record, in a legible report.

3.  The RO should then readjudicate the 
issue on appeal.  If the determination 
remain unfavorable to the Veteran, the RO 
should issue a supplemental statement of 
the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue.  An appropriate period of time 
should be allowed for response by the 
Veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



